IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-73,807-01


EX PARTE JEFFERY KIRK WHITE, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NUMBER 241-0010-08-A IN THE 241ST DISTRICT COURT FROM SMITH COUNTY



 Per curiam.

O R D E R



 This is a post-conviction application for a writ of habeas corpus forwarded to this
Court pursuant to Tex. Code Crim. Proc.  art. 11.07, § 3, et seq.  Applicant was convicted
of the felony offense of injury to a child and punishment was assessed at life confinement in
the Texas Department of Criminal Justice. No direct appeal was taken.
	The Court received this writ application on April 16, 2010. On December 8, 2010, this
Court dismissed it for failing to comply with the rules of appellate procedure.  However, the
record included two applications, including an application that did comply with the rules of
appellate procedure.  This Court has determined that the writ was dismissed in error.  After
reconsideration on its own motion, the Court finds that the application should have been
denied on the merits.  Accordingly, the Court withdraws its prior order dismissing this
application for failing to comply with the rules of appellate procedure and enters an order
denying this application based on the trial court's findings of fact as well as this Court's
independent review of the entire record.

FILED: January 12, 2011
DO NOT PUBLISH